COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00542-CR

BILLY RICHARD RENFRO, JR.                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                     ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Billy Richard Renfro, Jr. attempts to appeal his January 2011

conviction and life sentence for murder. We dismiss for want of jurisdiction.

      On October 17, 2011, Appellant filed in the trial court a pro se notice of

appeal and a pro se “Motion for Permission to File Direct Appeal Under the

Texas Rules of Appellant [sic] Procedures, Rule 25.2(A)(2)(B).” Concerned that

we did not have jurisdiction over Appellant’s attempted appeal, we informed

Appellant and his counsel by letter on December 8, 2011, that this appeal was

subject to dismissal unless Appellant or any party showed grounds for continuing

      1
       See Tex. R. App. P. 47.4.
the appeal on or before December 19, 2011.             Appellant and his counsel

responded, but the responses do not show grounds on which this court may rely

for continuing this appeal.

      Jurisdiction is vested in this court by a timely filed notice of appeal. Slaton

v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).         A defendant’s notice of appeal is

timely if filed within thirty days after sentence is imposed or suspended in open

court, or after the day the trial court enters an appealable order, or within ninety

days after the day sentence is imposed or suspended in open court if the

defendant timely files a motion for new trial. Tex. R. App. P. 26.2. Because

Appellant’s notice of appeal was not timely filed, it does not invoke this court’s

jurisdiction. Furthermore, this court does not have authority to grant an out-of-

time appeal. See Slaton, 981 S.W.2d at 210 (reasoning that if an appeal is not

timely perfected, a court of appeals has no jurisdiction to address the merits of

the appeal and can take no action other than to dismiss it). Accordingly, we deny

Appellant’s motion as moot and dismiss this appeal for want of jurisdiction. See

Tex. R. App. P. 26.2(a); 43.2(f); Olivo, 918 S.W.2d at 523.



                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 29, 2011

                                         2